Title: Agreement with the President, Directors, and Company of the Bank of the United States, [31 May 1793]
From: Hamilton, Alexander,President, Directors, and Company of the Bank of the United States
To: 



[Philadelphia, May 31, 1793]

Articles of Agreement between Alexander Hamilton, Secretary of the Treasury, on behalf of the United States of the one part, and the president Directors & Company of the Bank of the Ud. States of the other part, made & concluded the 31st day of May in the year of our Lord one thousand seven hundred & ninety three. Whereas by the third section of the Act entitled, an Act making appropriations for the support of Government for the year 1793 the President of the U: States is authorised to borrow on accot. of the said States, any sum or sums, not exceeding in the whole 800,000 Dollars, at a rate of interest not exceeding 5 ⅌ Centum pr. annum, & reimbursable at the pleasure of the United States, and it is also thereby declared to be lawful for the Bank of the UStates to lend the said Sum. And whereas the President of the United States by an Instrument under his hand bearing date the 21st day of March 1793, did empower the Secretary of the Treasury to carry into execution the authority so vested in him.
Now therefore these presents witness, that pursuant to the authority & provisions aforesaid it hath been & hereby is agreed, by & between the said parties of the first & second part as follows, vizt. 1st—The said President, Directors & Company shall lend to the United States the said sum of 800,000 Dollars, to be advanced & paid into the Treasury of the United States in four equal monthly installments; the first, on the first day of June; the second, on the first day of July; the third, on the first day of August; & the fourth, on the first day of September of this present year. 2d. The several sums which shall be from time to time advanced, shall respectively bear interest from the time of each advance, at the rate of five ⅌ Centum ⅌ annum, & shall each be reimbursed, or repaid within the term of six months after the advance thereof, reserving nevertheless, to the UStates the right at their pleasure to reimburse the whole, or any part of the monies which shall have been so lent & advanced, as much sooner as they shall think fit.
In testimony whereof the said Secretary of the Treasury hath caused the Seal of the Treasury to be affixed to these presents, & hath hereunto subscribed his hand; & the said President, Directors & Company have also caused the Seal of the Bank of the UStates to be affixed to the same the day & year aforesaid. Alexander Hamilton, Secretary of the Treasury (L.S.). witness to signing by the Secy. of the Treasury Henry Kuhl. Thos. Willing, prest. (L.S.). signed in the presence of Henry Clymer. Thos. M. Willing. attest John Kean, Cashr.
